                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION, DAYTON

SCOTT NESTOR, Individually and as
Administrator for Hudson Nestor,              :
Deceased, et al.                              :
                                              :       Case No. 3:17-cv-0093
                 Plaintiff                    :
                                              :       Judge Rose
Vs.                                           :
                                              :
EVERLAST ROOFING, INC., et. al.,              :
                                              :
                 Defendants                   :

                                     JUDGMENT ENTRY
            This case came for trial before a jury commencing October 9, 2018. The jury answered

Interrogatories as follows:

    •   For Liability Interrogatory #1A, “Were the Defendants, Everlast Roofing, Inc. and/or

         James Dunkel negligent” the jury answered “YES.”

    •   For Liability Interrogatory #1B, “Was the Defendants’ negligence a proximate cause or

        contributing cause of the collision” the jury answered “NO.”

Where the responses to the above were given, the jury signed and returned a general verdict in

favor of Defendants James Dunkel and Everlast Roofing, Inc. Based on the above, the Court enters

final judgment in favor of Defendants James Dunkel and Everlast Roofing, Inc.

         Costs to be paid by Plaintiffs.

         November 7, 2018                             *s/Thomas M. Rose


                                              Judge Thomas M. Rose
